O’Donnell, J.,
concurring separately.
{¶ 30} I agree with the majority that there is no rational basis for imposing greater punishment on offenders based on the state’s ability to produce additional evidence to corroborate proof of the crime. In my view, corroborating evidence is different from other statutory sentencing factors that focus on the circumstances of the offense and the conduct and criminal history of the offender but that do not focus on the quantity of evidence presented to prove guilt.
{¶ 31} This resolution renders moot the question whether the trial court’s factual findings also violated the Sixth Amendment right to trial by jury, and in my view, the majority’s discussion of that claim is superfluous to our holding. “It is well settled that this court will not reach constitutional issues unless absolutely necessary.” State v. Talty, 103 Ohio St.3d 177, 2004-Ohio-4888, 814 N.E.2d 1201, ¶ 9; see also Ohioans for Fair Representation, Inc. v. Taft, 67 Ohio St.3d 180, 183, 616 N.E.2d 905 (1993), quoting Hall China Co. v. Pub. Util. Comm., 50 Ohio St.2d 206, 210, 364 N.E.2d 852 (1977) (“ ‘Ohio law abounds with precedent to the effect that constitutional issues should not be decided unless absolutely necessary’ ”).
{¶ 32} And as Judge Roberts, now Chief Justice Roberts, explained in PDK Laboratories, Inc. v. United States Drug Enforcement Adm., 362 F.3d 786, 799 (D.C.Cir.2004) (Roberts, J., concurring in part and concurring in the judgment), “the cardinal principle of judicial restraint [is that] if it is not necessary to decide more, it is necessary not to decide more.”
{¶ 33} Here, it is unnecessary to decide whether R.C. 2907.05(C)(2)(a) implicates the Sixth Amendment rights of the accused, and therefore I would not address that issue as an alternative basis for resolving this case.